DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 3/22/2021 has been entered.
Disposition of claims: 
Claims 19 and 40-41 have been amended.
Claims 19-21, 23-26, and 28-41 are pending.

Response to Arguments
Applicant’s arguments see the second paragraph of page 16 through the first paragraph of page 17 of the reply filed 3/22/2021 regarding the rejections of claims 19-21, 23-25, 28-31, 34-36, and 40-41 under 35 U.S.C. 102(a)(1) as being anticipated by Lee as evidenced by Merriam-Webster dictionary set forth in the Office Action of 1/21/2021 have been considered. 
Applicant argues that Compound 107 of Lee does not disclose a group according to formula (Ar2-6).
Respectfully, Examiner does not agree.
Claim 19 recites “V, T, Q are on each occurrence, identically or differently, N or CR1, with the proviso that there is a maximum of three N atoms per 6-membered rings” (Option 1) …; “or V is C and is linked to one adjacent group Q, which is also C, via a bridge E1
Applicant amended the limitation of the bridge E1 to prevent choosing a divalent carbon (i.e. C(R0)2); however, Compound 107 of Lee can be reinterpreted under the Option 1 above such that the compound does not need E1. 
That is, the Compound 107 of Lee has identical structure of formula (1) of claim 19, wherein Ar1 is formula (Ar1-1); Ar2 is formula (Ar2-6); V, T, Q are each CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R, R0, R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituents R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene); and i, m, n, s, p, r, q are 0.
If the Compound 107 of Lee is interpreted according to the Option 4, the compound would not read on the formula (1) of claim 19; therefore, it is unclear whether a fluorene group reads on the limitation of V and Q of formula (1) of claim 1, which arise a 112(b) issue.
Accordingly, Examiner has applied 112(b) rejections in this office action.
At least for these reasons, the argument is not persuasive. 
Applicant’s arguments
Applicant argues that the claim 19 as amended is not rendered obvious by Montenegro combined with Pflumm, and the compounds of Montenegro/Pflumm would not read on claim 19 as amended herein, particularly in light of the changes made to the definition for E1.
Respectfully, Examiner does not agree.
Applicant amended the limitation of the bridge E1 to remove a divalent carbon from the E1 group; however, the Compound of Montenegro as evidenced by Pflumm and the Compound of Pflumm as modified by Montenegro can be reinterpreted under the Option 1 above such that the compounds do not need E1. 
At least for these reasons, the argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-21, 23-26, and 28-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, Applicant recites “V, T, Q are on each occurrence, identically or differently, N or CR1
“or V is C and is linked to one adjacent group Q, which is also C, via a bridge E1;” (Option 4).
Claim 19 further recites “R1 is selected on each occurrence,… from the group consisting of H, …, straight-chain alkyl groups having 1 to 40 C atoms, … and/or two adjacent substituents R1, may form a mono- or polycyclic, aliphatic ring system or aromatic ring system”.
The instant specification discloses two adjacent H and CH3 substituent groups from two neighboring benzene rings are fused to form a fluorene group (see page 11, line 5 of WO 2017/102064 A1); therefore, formation of a fluorene group is within the limitation of R1 groups of claim 19.

    PNG
    media_image1.png
    126
    232
    media_image1.png
    Greyscale

For example, a fluorene group located at rings V and Q of formula (Ar2-6) as shown above meets the limitation according to the descriptions of Option 1 above, wherein V, T, Q are each CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R1 is H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituents R1 form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene).
However, a fluorene group located at rings V and Q of formula (Ar2-6) as shown above would not meet the limitation according to the descriptions of Option 4 above, because dimethyl-substituted carbon cannot be E1
It is unclear whether formula (Ar1-1) or (Ar2-6) comprising a fluorene group at the rings comprising T and V or the rings comprising V and Q reads on the limitation of formula (Ar1-1) or (Ar2-6), rendering this claim indefinite.
For the purpose of prosecution, Examiner interprets a fluorene group located at rings T and V or V and Q reads on the limitation of V, T, and Q, according to the Option 1.
Regarding claims 20-21, 23-26, and 28-41, claims 20-21, 23-26, and 28-41 are rejected due to the dependency from claim 19.

Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, Applicant recites “x, z, g are identically or differently, 0, 1, 2, 3, 4, or 5; …; y is 0, 1, 2, or 3”; however, it appears that neither claim 19 nor claim 24 claims a formula including variable x, y, or z, rendering this claim indefinite.
It is unclear which part of structure of formula (Ar2-10) is dependent on variable x, y, and z, and how the claim limitation regarding x, z, and y can be met.
For the purpose of prosecution, Examiner interprets the variable x, y, and z are not present in formula (Ar2-10) based on the disclosure of the instant specification (page 15); therefore, the limitation of claim 24 can be met without identifying x, y, and z.

Claims 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the formula (Ar2-10-1) of claim 29 has variable g; however, it appears that neither claim 19 nor claim 29 states the limitation of variable g, rendering this claim indefinite.
It is unclear which value of g meets the limitation of the claim.
For the purpose of prosecution, Examiner interprets variable g is 0, 1, 2, 3, 4, or 5, based on the disclosure of the instant specification (page 18, line 10).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21, 23-26, 28-31, and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 2015/0102734, machine translated English document is referred to in this Office Action, hereafter Lee) as evidenced by Merriam-Webster dictionary (a copy of the online Merriam-Webster dictionary to show the definition of “adjacent” is attached).
Regarding claim 19, Lee discloses a compound (Compound 107 of page 22) used as a hole transport material of an organic electroluminescent device (first paragraph of page 25) and having the following structure.

    PNG
    media_image2.png
    234
    459
    media_image2.png
    Greyscale

Lee further discloses an organic electroluminescent device (“Example 23” on page 38 and Table 1) comprising an anode (ITO), a hole transport layer (Compound 107), a light emitting layer (ADN and t-Bu-Perylene), and a cathode (Ag).
The compound of Lee (Compound 107) has identical structure as Applicant’s formula (1) of claim 19, wherein Ar1 is formula (Ar1-1); Ar2 is formula (Ar2-6); V, T, Q are each CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R and R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene); and i, m, n, s, p, r, q are 0, meeting all the limitations of claim 19.
Regarding claim 20, the compound of Lee, wherein m + n = 0.
Regarding claim 21, the compound of Lee, wherein the index i is 0.
Regarding claim 23, the compound of Lee, wherein Ar1 is Ar1-2, where R1 is H; t, u, v are 0; u + t <= 4; v + t <= 5; and E3
Regarding claim 24, the compound of Lee, wherein Ar2 is Ar2-10, where a, b, c, d, and e are each 0; f and g are each 1; R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene).
Regarding claim 25, the compound of Lee, wherein a + b <=1 (a = b = 0) and c + d <= 1 (c = d = 0).
Regarding claim 26, the compound of Lee, wherein c = d = 0.
Regarding claim 28, the compound of Lee, wherein R0 does not occur, because E1 is not present. Neither claim 19 nor claim 28 requires E1 to be present. That is, when E1 is not present, R0 is not present. The limitation of claim 28 met in the case that E1 is not present. Therefore, Compound 107 of Lee read on all the limitation of claim 28.
Regarding claim 29, the compound of Lee, wherein Ar2 is Ar2-10-1, wherein R1 is hydrogen or a straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituents R1 form a mono- or polycyclic, aliphatic ring system (dimethylfluorene); f, g are each 1; and e is 0.
It is noted that the claim limitation of “adjacent” in claim 1 is interpreted by “not distant or nearby” as evidenced by the Merriam-Webster dictionary. Therefore, the two alkyl substituents are considered to be located adjacent to each other, even if they are substituted to different rings.
Regarding claim 30, the compound of Lee, wherein ArL
Regarding claim 31, the compound of Lee, wherein R and R1 on each occurrence are each H or straight-chain alkyl having 1 to 10 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl).
Regarding claim 37, the compound of Lee, wherein the compound is represented by a compound of formula (1-31), wherein R is hydrogen; Ar1 is formula (Ar1-1); Ar2 is formula (Ar2-6); V, T, Q are each CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R is H; R1 is H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene).
Regarding claim 38, the compound of Lee, wherein a + b <=1 (a = b = 0) and c + d = 0 (c = d = 0).
Regarding claims 34-36, the compound of Lee reads on all the features in claim 19 as outlined above.
Lee discloses an organic electroluminescent device (“Example 23” on page 38 and Table 1) comprising an anode (ITO), a hole transport layer (Compound 107), a light emitting layer (ADN and t-Bu-Perylene), and a cathode (Ag), meeting all the limitations of claim 36.
The organic electroluminescent device of Lee is equated with an electronic device, meeting all the limitations of claim 34-35.

Claims 19-20, 23-25, 28-31, and 40-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0155050 A1, hereafter Kim).
Regarding claim 19, Kim discloses a compound (“first compound” in [027]; General formula 1A and 1B in [029]; Compound 32 in [146]) having the following structure.

    PNG
    media_image3.png
    436
    516
    media_image3.png
    Greyscale

Kim further discloses an organic electroluminescent device ([147], [151]-[152], Fig. 1) comprising a first electrode (110, anode), an emission auxiliary layer (140), an emission layer (150), an electron transport layer (170), and a second electrode (190, cathode).
In the device, because the emission auxiliary layer is located between the anode and the emission layer, it must transport holes from the anode to the emission layer to emit light. Therefore, the organic electroluminescent device is equated with an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode.
Kim teaches the first compound can be included in the emission auxiliary layer ([147]).
The compound of Kim (Compound 32) has identical structure as Applicant’s formula (1) of claim 19, wherein Ar1 is (Ar1-1); Ar2 is (Ar2-6); V, T, Q are CR1 with the proviso that V is C and is linked to one adjacent group Q, which is also C, via a bridge E1; E1 is S; ArL is an aromatic ring system having 5 to 40 aromatic ring atoms (phenylene); R, R1 are each claim 19
Regarding claim 20, the compound of Kim, wherein m + n = 0.
Regarding claim 23, the compound of Kim, wherein Ar1 is Ar1-2, where R1 is H; t, u, v are 0; u + t <= 4; v + t <= 5; and E3 is absent.
Regarding claim 24, the compound of Kim, wherein Ar2 is Ar2-10, where c is 1; a, b, d, e, f,  and g are each 0.
Regarding claim 25, the compound of Kim, wherein a + b <=1 (a = b = 0) and c + d <= 1 (c = 1 and d = 0).
Regarding claim 28, the compound of Kim, wherein R0 does not occur, because E1 is S. Neither claim 19 nor claim 28 requires E1 not to be S. That is, when E1 is S, R0 is not present. The limitation of claim 28 met in the case that E1 is S. Therefore, Compound 32 of Kim read on all the limitation of claim 28.
Regarding claim 29, the compound of Kim, wherein Ar2 is (Ar2-10-1), wherein R1 are each independently H or a straight-chain alkyl having 1 to 40 C atoms (methyl), where in each case one or more non-adjacent CH2 groups can be replaced by … S, where two adjacent substituents R1 form a mono- or polycyclic, aliphatic ring system (dibenzothiophene); f, g are each 1; and e is 0.
The following diagram shows how a dibenzofuran group reads on the limitation of R1 of claim 29.

    PNG
    media_image4.png
    123
    751
    media_image4.png
    Greyscale

Claim 19 recites “one or more non-adjacent CH2 groups can be replaced by … S” (“Step 1” in the figure above). The instant specification discloses two adjacent H and CH3 substituent groups from two neighboring benzene rings are fused to form a fluorene group (see page 11, line 5 of WO 2017/102064 A1); therefore, formation of a dibenzothiophene group is within the limitation of R1 groups of claim 19 (“Step 2” in the figure above).
Regarding claim 30, the compound of Kim, wherein ArL is an aromatic ring system having 5 to 40 aromatic ring atoms (phenylene).
Regarding claim 31, the compound of Kim, wherein R, R1 on each occurrence are H or an aromatic or heteroaromatic ring system having 5 to 24 aromatic ring atoms (phenyl) 
Regarding claims 40-41, the compound of Kim, wherein formula (Ar2-6) is represented by formula Ar2-182.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, 23-26, and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577 A1, hereafter Montenegro), as evidenced by  Pflumm et al. (US 2013/0207046 A1, hereafter Pflumm) and Merriam-Webster dictionary (a copy of the online Merriam-Webster dictionary to show the definition of “adjacent” is attached).
Regarding claim 19, Montenegro discloses a compound (formula (1) on page 2) having the following structure.

    PNG
    media_image5.png
    299
    683
    media_image5.png
    Greyscale
,
wherein ArS can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms; Ar1 can be aromatic ring system having 6 to 60 C atoms, selected from the group consisting of 5; Ar2 can be an aromatic ring system having 6 to 60 C atoms, which can be substituted by R5; R1, R2, R3, R4 can be H; R5 can be H or D; i, m, n, p, q, r, s can be 0.
Montenegro further discloses a C-N coupling reaction (“Example 3a” on page 93; “Example 3i” in the bottom row of page 95) between 1-halogenated spirobifluorene (1-bromo spirobifluorene) and a diarylamine (the reactant of “955959-89-4”).
Montenegro further discloses a formulation (page 86, lines 30 to page 87, line 12), comprising at least one compound having structure of Montenegro’s formula (1) and at least one solvent (page 86, lines 35 to page 87, line 4).
Montenegro further discloses an organic electroluminescent device (“OLED” on page 113) comprising a hole transport layer (page 113, lines 10-15).
Montenegro further discloses compounds of invention including Montenegro’s Compound 3i can be employed as hole-transport material in a hole-injection layer (“HIL”), a hole-transport layer (“HTL”), an electron-blocking layer (“EBL”) (page 114, lines 26-31), or an exciton-blocking layer, or a matrix material of an emitting layer of an organic electroluminescent device (“OLED” on page 1, lines 30-34).
Montenegro teaches substituent groups of Ar1 and Ar2 including the following formulas (page 13).

    PNG
    media_image6.png
    183
    450
    media_image6.png
    Greyscale
,
wherein dashed line indicates the bond to the nitrogen; the groups can be substituted by one or more R5; and R5 can be an alkyl having 1 to 10 carbon atoms (page 17, paragraph 1-2).
Montenegro exemplifies the compounds having the following structures (Compound 3v on page 99, Compound 5b on page 109).

    PNG
    media_image7.png
    342
    568
    media_image7.png
    Greyscale

Montenegro does not exemplifies a compound wherein Ar2 is Montenegro’s formula (53). However, Montenegro does teach the formula (53) can be the substituent Ar2 of Montenegro’s formula (1) (page 13).
Dimethylphenylfluorene (marked by dashed circle in the figure above) is a known structure as a substituent of the spirobifluorene-substituted amine compound, as evidenced by Pflumm (Compound (143) in [079]). 

    PNG
    media_image8.png
    277
    438
    media_image8.png
    Greyscale

Montenegro and Pflumm are analogous in the field of hole transport materials used in organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Montenegro’s Compounds 3v and 5b by substituting one of biphenyl substituent groups with the dimethylphenylfluorene group, as taught by Montenegro as evidenced by Pflumm.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the Ar2 group with the listed Ar2 substitution groups disclosed by Montenegro would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
Such a modification provides a hole transport layer material having the following structures. 

    PNG
    media_image9.png
    323
    789
    media_image9.png
    Greyscale

The structure of Montenegro as modified by Pflumm (1) is identical to Applicant’s formula (1) of claim 19, wherein Ar1 is Ar1-1; Ar2 is Ar2-6; V, T, Q are CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R and R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene); and i, m, n, s, p, r, q are 0, meeting all the limitations of claim 19.
The structure of Montenegro as modified by Pflumm (2) is identical to Applicant’s formula (1) of claim 19, wherein ArL is an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms (phenylene); Ar1 is Ar1-1; Ar2 is Ar2-6; V, T, Q are CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R and R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene); i is 1; and m, n, s, p, r, q are 0, meeting all the limitations of claim 19
Regarding claim 20, the compound taught by Montenegro as evidenced by Pflumm (1), wherein m + n = 0.
Regarding claim 21, the compound taught by Montenegro as evidenced by Pflumm (1), wherein the index i is 0.
Regarding claim 23, the compound taught by Montenegro as evidenced by Pflumm (1), wherein Ar1 is Ar1-2, where R1 is H; t, u, v are 0; u + t <= 4; v + t <= 5; and E3 is absent.
Regarding claim 24, the compound taught by Montenegro as evidenced by Pflumm (1), wherein Ar2 is Ar2-10, where a, b, c, d, and g are each 0; e and f are each 1; R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene).
Regarding claim 25, the compound taught by Montenegro as evidenced by Pflumm (1), wherein a + b <=1 (a = b = 0) and c + d <= 1 (c = d = 0).
Regarding claim 26, the compound taught by Montenegro as evidenced by Pflumm (1), wherein c = d = 0.
Regarding claim 28, the compound taught by Montenegro as evidenced by Pflumm (1), wherein R0 does not occur, because E1 is not present. Neither claim 19 nor claim 28 requires E1 to be present. That is, when E1 is not present, R0 is not present. The limitation of claim 28 met in the case that E1 is not present. Therefore, compound taught by Montenegro as evidenced by Pflumm (1) read on all the limitation of claim 28.
Regarding claim 29, the compound taught by Montenegro as evidenced by Pflumm (1), wherein Ar2 is Ar2-10-1, wherein R1 is a straight-chain alkyl having 1 to 40 carbon atoms, where 1 form a mono- or polycyclic, aliphatic ring system (dimethylfluorene); e, f are each 1; and g is 0.
It is noted that the claim limitation of “adjacent” in claim 1 is interpreted by “not distant or nearby” as evidenced by the Merriam-Webster dictionary. Therefore, the two alkyl substituents are considered to be located adjacent to each other, even if they are substituted to different rings.
Regarding claim 30, the compound taught by Montenegro as evidenced by Pflumm (1), wherein ArL is absent or not selected, because i is 0. The limitation of claim 30 is met because neither claim 19 nor claim 30 requires that i to be non-zero. 
The compound taught by Montenegro as evidenced by Pflumm (2), wherein ArL is an aromatic or heteroaromatic ring systems having 5 to 14 aromatic ring atoms (phenylene).
Regarding claim 31, the compound taught by Montenegro as evidenced by Pflumm (1), wherein R, R1 on each occurrence are H or straight-chain alkyl having 1 to 10 carbon atoms.
Regarding claim 32, the compound taught by Montenegro as evidenced by Pflumm (1) reads on all the features in claim 19 as outlined above.
Montenegro does not exemplify a process for the preparation of the compound of the compound taught by Montenegro as evidenced by Pflumm (1).
However, Montenegro does teach a C-N coupling reaction (“Example 3v” on page 99) between 1-halogenated spirobifluorene (4-bromo spirobifluorene) and a diarylamine (the reactant of “102113-98-4”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the C-N coupling reaction by using reactants of a 4-bromospirobifluorene and HNAr1Ar2, wherein Ar1 is a biphenyl and Ar2
The modification would have been a combination of prior art elements according to known material and synthetic method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of a reactant having the same function group (i.e. a diarylamine) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). 
The resultant reaction scheme by the compound taught by Montenegro as evidenced by Pflumm teaches a process for the preparation of the compound of the compound taught by Montenegro as evidenced by Pflumm, which comprises introducing a diarylamino group by a C-N coupling reaction between a 1- or 3- or 4-halogenated spirobifluorene (4-bromospirobifluorene) and a diarylamine (a biphenyl- and dimethylphenylfluorene-substituted amine group), meeting all the limitations of claim 32.
Regarding claim 33, the compound taught by Montenegro as evidenced by Pflumm (1) reads on all the features in claim 19 as outlined above.
Montenegro teaches a formulation (page 86, lines 30 to page 87, line 12), comprising at least one compound having structure of Montenegro’s formula (1) and at least one solvent (page 86, lines 35 to page 87, line 4) for solution deposition of thin films (formulation for “spin coating or printing processes” page 86, lines30-34).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the formulation of Montenegro by using the compound taught by Montenegro as evidenced by Pflumm (1) as the compound of the formulation for solution deposition of thin films, based on the teaching of Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). 
Such a modification provides a formulation comprising the compound taught by Montenegro as evidenced by Pflumm (1) and at least one solvent (page 86, lines 35 to page 87, line 4 of Montenegro), meeting all the limitations in claims 33. 
Regarding claims 34-36, the compound taught by Montenegro as evidenced by Pflumm (1) reads on all the features in claim 19 as outlined above.
Montenegro does not exemplify an organic electroluminescent device comprising the compound taught by Montenegro as evidenced by Pflumm (1). 
However, Montenegro does teach the compounds of invention can be employed as hole-transport material in a hole-injection layer (“HIL”), a hole-transport layer (“HTL”), an electron-blocking layer (“EBL”) (page 114, lines 26-31), or an exciton-blocking layer, or a matrix material of an emitting layer of an organic electroluminescent device (“OLED” on page 1, lines 30-34).
Montenegro discloses an organic electroluminescent device (“OLED” on page 113) comprising a hole transport layer (page 113, lines 10-15).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Montenegro by using the compound taught by Montenegro as evidenced by Pflumm (1) as a hole-transport layer material, based on the teaching of Montenegro.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
Such a modification provides an electroluminescence device comprising a hole-transport material of the compound taught by Montenegro as evidenced by Pflumm (1) being used as hole-transport material in a hole-transport or hole-injection or exciton- blocking or electron-blocking layer or as matrix material for fluorescent or phosphorescent emitters, meeting all the limitations in claims 34-36. 
It is noted that an organic electroluminescent device is equated with an electronic device in claim 34.
Regarding claim 37, the compound taught by Montenegro as evidenced by Pflumm (1) is represented by a compound of formula (1-31), wherein R is hydrogen; Ar1 is formula (Ar1-1); Ar2 is formula (Ar2-6); V, T, Q are CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R and R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene), meeting all the limitations of claim 37.
Regarding claims 38, the compound taught by Montenegro as evidenced by Pflumm (1), wherein a = b = 0 and c = d = 0; thus a + b <= 1 and c + d = 0.

Claims 19-21, 23-26, and 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pflumm et al. (US 2013/0207046 A1) in view of Montenegro et al. (WO 2013/120577 A1), as evidenced by Merriam-Webster dictionary (a copy of the online Merriam-Webster dictionary to show the definition of “adjacent” is attached).
Regarding claim 19, Pflumm discloses a hole transport material ([004]) having a general formula (1) ([006]) and the structure of substituent Ar1 or Ar2 (formula (9a) in [025])

    PNG
    media_image10.png
    242
    507
    media_image10.png
    Greyscale

wherein n, m, p can be 0 ([013]-[015]); Ar can be benzene ([007]); Ar1 and Ar2 can be an aromatic ring system having 6 to 60 C atoms selected from the group consisting of benzene and fluorene, each of which may also be substituted by one or more radical R1 ([008]), or combination of two, three, four or five of these groups; and R1 can be H, a straight-chain alkyl having 1 to 40 carbon atoms, or an aromatic or heteroaromatic ring system having 6 to 60 carbon atoms ([010]).
Pflumm further discloses a C-N coupling reaction (“Scheme (1b) in [080]) between 2-halogenated spirobifluorene and a diarylamine.
Pflumm further discloses a formulation ([114]-[115]), comprising at least one compound (Pflumm’s formula (1) in [115]) and at least one solvent ([114]).
Pflumm further discloses an organic electroluminescent device (“OLED” in [142]) comprising Pflumm’s Compound (145) (“B11”) as an electron-blocking layer (“Example device I17-I19 in Table 1 on page 96).
Pflumm exemplifies the compounds of the invention (Compounds (4), (29), and (143) in [079]), as shown below

    PNG
    media_image11.png
    339
    727
    media_image11.png
    Greyscale

In compounds (4) and (29), the substituent Ar2 (dimethylfluorene) does not meet the limitation of claim 19.
However, Pflumm does teach Formula (9a) as the substituent Ar2 and a dimethylfluorene group as a specific example of the Formula (9a) (Compound (143); marked by dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Pflumm’s Compounds (4) and (29) by substituting the dimethylfluorene group with dimethylphenylfluorene group, as taught by Pflumm.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the Ar2 group with one of exemplified Ar2 substitution groups disclosed by 
Such a modification provides two compounds each of which is identical to Pflumm’s Compounds (4) and (29), respectively, but phenyldimethylfluorene group instead of dimethylfluorene group.

    PNG
    media_image12.png
    356
    592
    media_image12.png
    Greyscale

The resultant compounds include the Applicant’s formulas (Ar1-1) and (Ar2-6).
The only difference between the resultant compounds and Applicant’s formula (1) is the substitution location of amine group including Ar1 and Ar2 with respect to the spirobifluorene.
Pflumm does not teach a spirobifluorene group being bonded to the arylamine (marked by a dashed circle in the figure above) at the substitution position 1, 3, or 4. 
However, it is noted that there are only four distinguishable substitution positions (1, 2, 3, and 4) within the spirobifluorene group due to the symmetry of spirobifluorene.
Montenegro teaches a compound wherein a spirobifluorene group is attached to the nitrogen atom of the arylamine, as shown in the structure below (formula (1) on page 2).

    PNG
    media_image5.png
    299
    683
    media_image5.png
    Greyscale

Montenegro exemplifies the spirobifluorene group can bond to the nitrogen atom of the arylamine (-NAr1Ar2) through the substitution position 1, 3, or 4 of the spirobifluorene as shown below (the first row on page 43).

    PNG
    media_image13.png
    360
    709
    media_image13.png
    Greyscale

Montenegro further teaches the compound of invention has high thermal stability and provide significant improvement in an organic electroluminescent device with respect to lifetime, efficiency and operating voltage (page 2, lines 1-6).
Pflumm and Montenegro are analogous in the field of hole transport materials for organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the modified compounds (4) and (29) by changing the substitution position of amine group from the position 2 to the positions 4 within the spirobifluorene group, as taught by Montenegro. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution position would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
Furthermore, Pflumm’s Compound (4) or (29) is one of four position isomers with similar compounds in which the other three positional isomers (substitution position of 1, 3, or 4 within the spirobifluorene) meets the limitation of claim 19.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the modified compound (4) and (29) of Pflumm by substituting the amine group with respect to the spirobifluorene such that the amine group is substituted at position 4. The resultant compounds would represent the position isomers of the modified compound (4) and (29), respectively. One of ordinary skill in the art would expect that spirobifluorene-substituted arylamines having each respective structure would act in similar manner.

    PNG
    media_image14.png
    318
    797
    media_image14.png
    Greyscale

The structure of Compound of Pflumm as modified by Montenegro (1) is identical to Applicant’s formula (1) of claim 19, wherein Ar1 is Ar1-1; Ar2 is Ar2-6; V, T, Q are CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R and R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene); and i, m, n, s, p, r, q are 0, meeting all the limitations of claim 19
The structure of Compound of Pflumm as modified by Montenegro (2) is identical to Applicant’s formula (1) of claim 19, wherein ArL is an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms (phenylene); Ar1 is Ar1-1; Ar2 is Ar2-6; V, T, Q are CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R and R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene); i is 1; and m, n, s, p, r, q are 0, meeting all the limitations of claim 19.
Regarding claim 20, the Compound of Pflumm as modified by Montenegro (1), wherein m + n = 0.
Regarding claim 21, the Compound of Pflumm as modified by Montenegro (1), wherein the index i is 0.
Regarding claim 23, the Compound of Pflumm as modified by Montenegro (1), wherein Ar1 is Ar1-2, where R1 is H; t, u, v are 0; u + t <= 4; v + t <= 5; and E3 is absent.
Regarding claim 24, the Compound of Pflumm as modified by Montenegro (1), wherein Ar2 is Ar2-10, where a, b, c, d, and g are each 0; e and f are each 1; R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene).
Regarding claim 25
Regarding claim 26, the Compound of Pflumm as modified by Montenegro (1), wherein c = d = 0.
Regarding claim 28, the Compound of Pflumm as modified by Montenegro (1), wherein R0 does not occur, because E1 is not present. Neither claim 19 nor claim 28 requires E1 to be present. That is, when E1 is not present, R0 is not present. The limitation of claim 28 met in the case that E1 is not present. Therefore, Compound of Pflumm as modified by Montenegro (1) read on all the limitation of claim 28.
Regarding claim 29, the Compound of Pflumm as modified by Montenegro (1), wherein Ar2 is Ar2-10-1, wherein R1 is a straight-chain alkyl having 1 to 40 carbon atoms, where two adjacent substituents R1 form a mono- or polycyclic, aliphatic ring system (dimethylfluorene); e, f are each 1; and g is 0.
It is noted that the claim limitation of “adjacent” in claim 1 is interpreted by “not distant or nearby” as evidenced by the Merriam-Webster dictionary. Therefore, the two alkyl substituents are considered to be located adjacent to each other, even if they are substituted to different rings.
Regarding claim 30, the Compound of Pflumm as modified by Montenegro (1), wherein ArL is absent or not selected, because i is 0. The limitation of claim 30 is met because neither claim 19 nor claim 30 requires that i to be non-zero. 
The Compound of Pflumm as modified by Montenegro (2), wherein ArL is an aromatic or heteroaromatic ring systems having 5 to 14 aromatic ring atoms (phenylene).
Regarding claim 31, the Compound of Pflumm as modified by Montenegro (1), wherein R, R1 on each occurrence are each H or straight-chain alkyl having 1 to 10 carbon atoms.
Regarding claim 32
Pflumm does not exemplify the C-N coupling reaction to prepare the specific compound of Pflumm as modified by Montenegro (1).
However, Pflumm discloses a C-N coupling reaction (“Scheme (1b) in [080]) between 2-halogenated spirobifluorene and a diarylamine

    PNG
    media_image15.png
    183
    777
    media_image15.png
    Greyscale

wherein X can be Cl, Br, I ([086]), Ar1 and Ar2 can be an aromatic ring system having 6 to 60 C atoms selected from the group consisting of benzene and fluorene, each of which may also be substituted by one or more radical R1 ([008]), or combination of two, three, four or five of these groups; and R, R1 can be H or a straight-chain alkyl ([010]).It would have been obvious to apply this reaction scheme for 4-halogenated spirobifluorene, because positional isomers are obvious variants as outlined above. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the C-N coupling reaction by using reactants of a 4-halogenated spirobifluorene and an amine substituted by dimethylfluorene and terphenyl groups (marked by a dashed circle in the figure above to show the Pflumm as modified by Montenegro). 
The modification would have been a combination of prior art elements according to known material and synthetic method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the reactants having the same function group (i.e. a halogen leaving group as the first reactant or a diarylamine as the second reactant) would have been one 
The resultant reaction scheme by Pflumm as modified by Montenegro teaches a process for the preparation of the compound of Pflumm as modified by Montenegro, which comprises introducing a diarylamino group by a C-N coupling reaction between a 4-halogenated spirobifluorene (4-bromospirobifluorene) and a diarylamine (an amine substituted by dimethylfluorene and terphenyl groups ).
Regarding claim 33, Pflumm as modified by Montenegro (1) reads on all the features in claim 19 as outlined above.
Pflumm does not exemplify a formulation comprising the compound of Pflumm as modified by Montenegro and at least one solvent.
However, Pflumm does teach a formulation ([114]-[115]), comprising at least one compound having structure of Pflumm’s general formula (1) ([115]) and at least one solvent ([114]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the formulation of Pflumm by using Pflumm as modified by Montenegro as one of components of the formulation, based on the teaching of Pflumm.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the 
Such a modification provides a formulation comprising compound of Pflumm as modified by Montenegro (1) and at least one solvent ([114]), meeting all the limitations in claims 33. 
Regarding claims 34-36, the compound of Pflumm as modified by Montenegro (1) reads on all the features in claim 19 as outlined above.
Pflumm does not exemplify an organic electroluminescent device comprising the compound of Pflumm as modified by Montenegro.
However, Pflumm teaches an organic electroluminescent device (“OLED” in [142]) comprising Pflumm’s Compound (145) (“B11”) as an electron-blocking layer (“Example device I17-I19 in Table 1 on page 96).
Montenegro further teaches the compound of invention has high thermal stability and provide significant improvement in an organic electroluminescent device with respect to lifetime, efficiency and operating voltage (page 2, lines 1-6).
Pflumm and Montenegro are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Pflumm by using the compound of Pflumm as modified by Montenegro as an electron-blocking layer material, based on the teaching of Montenegro.
The motivation for doing so would have been to provide significant improvement in an organic electroluminescent device with respect to lifetime, efficiency and operating voltage.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
Such a modification provides an electroluminescence device comprising the compound of Pflumm as modified by Montenegro (1) being used as the electron-blocking layer material, meeting all the limitations in claims 34-36. 
It is noted that an organic electroluminescent device is equated with an electronic device in claim 34.
Regarding claim 37, the compound of Pflumm as modified by Montenegro (2) is represented by a compound of formula (1-31), wherein R is hydrogen; Ar1 is formula (Ar1-1); Ar2 is formula (Ar2-6); V, T, Q are CR1 with the proviso that there is a maximum of three N atoms per 6-membered rings; R and R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (ethyl), each of which is substituted by one or more radicals R2; R2 is straight-chain alkyl having 1 to 40 carbon atoms (methyl), where two adjacent substituent R1 can form a monocyclic aliphatic ring system (the five membered ring of dimethylfluorene), meeting all the limitations of claim 37.
Regarding claims 38, the compound taught by Montenegro as evidenced by Pflumm (1), wherein a = b = 0 and c = d = 0; thus a + b <= 1 and c + d = 0.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0155050 A1).
Regarding claims 34-36, the compound of Kim reads on all the features of claim 19 as outlined above.
Kim discloses an organic electroluminescence device ([147], [151]-[152], Fig. 1) comprising a first electrode (110, anode), an emission auxiliary layer (140), an emission layer (150), an electron transport layer (170), and a second electrode (190, cathode).
Kim teaches the first compound can be included in the emission auxiliary layer ([147]).
Kim does not disclose a specific organic electroluminescence device comprising the compound of Kim.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Kim by using it as the hole transport layer material of the electroluminescence device, as taught by Kim.
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
Such a modification provides an electroluminescence device comprising a first electrode (anode), an emission auxiliary layer comprising the compound of Kim, an emission layer, an electron transport layer, and a second electrode (cathode).
In the device, because the emission auxiliary layer is located between the anode and the emission layer, it must transport holes from the anode to the emission layer to emit light. .

Claims 19-21, 23-26, and 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577 A1).
Regarding claim 19, Montenegro discloses a compound (formula (1) on page 2) having the following structure.

    PNG
    media_image5.png
    299
    683
    media_image5.png
    Greyscale
,
wherein ArS can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms; Ar1 can be aromatic ring system having 6 to 60 C atoms, selected from the group consisting of biphenyl and terphenyl, each of which can be substituted by R5; Ar2 can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms, which can be substituted by R5; R1, R2, R3, R4 can be H; R5
Montenegro further discloses a C-N coupling reaction (“Example 3ae” of page 101) between 1-halogenated spirobifluorene (4-bromo spirobifluorene) and a diarylamine (“955959-89-4”).
Montenegro further discloses a formulation (page 86, lines 30 to page 87, line 12), comprising at least one compound having structure of Montenegro’s formula (1) and at least one solvent (page 86, lines 35 to page 87, line 4).
Montenegro further discloses an organic electroluminescent device (“OLED” on page 113) comprising a hole transport layer (page 113, lines 10-15).
Montenegro further discloses compounds of invention including Montenegro’s Compound 3i can be employed as hole-transport material in a hole-injection layer (“HIL”), a hole-transport layer (“HTL”), an electron-blocking layer (“EBL”) (page 114, lines 26-31), or an exciton-blocking layer, or a matrix material of an emitting layer of an organic electroluminescent device (“OLED” on page 1, lines 30-34).
Montenegro teaches substituent groups of Ar1 and Ar2 including the following formulas (pages 13 and 15-16).

    PNG
    media_image16.png
    239
    669
    media_image16.png
    Greyscale

wherein dashed line indicates the bond to the nitrogen, and R5
Montenegro exemplifies the compound having the following structures (Compound 3ae on page 101).

    PNG
    media_image17.png
    328
    626
    media_image17.png
    Greyscale

The only difference between Compound 3ae of Montenegro and Applicant’s formula (Ar2-6) of claim 1 is the substitution position of the phenylene linker group with respect to the dibenzofuranyl terminal group (currently substitution position 4); however, Montenegro does teach the formula (50), wherein the phenylene linker group is substituted to the dibenzofuranyl group at the substitution position 3 of the dibenzofuran. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Montenegro’s Compounds 3ae by chaining the substitution position of the phenylene linker group from position 4 to position 3 of the dibenzofuranyl group, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution position 3 is the known substitution position of the phenylene linker group as exemplified in formula (50); thus, the change of substitution position from 4 to 3 would have been one known element for another known element and would have led to predictable results. 
Furthermore, Compound 3ae of Montenegro is a position isomer of the compound having the phenylene linker group substituted to the dibenzofuranyl group at the substitution position 3 of the dibenzofuran (i.e. the compound having structure of Applicant’s formula (Ar2-6)) wherein the compound substituted at the substitution position 3 meets the limitation of claim 19.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Such a modification provides a hole transport layer material having the following structures. 

    PNG
    media_image18.png
    298
    690
    media_image18.png
    Greyscale

The structure of Compound taught by Montenegro (1) is identical to Applicant’s formula (1) of claim 19, wherein Ar1 is (Ar1-1); Ar2 is (Ar2-6); V, T, Q are CR1 with the proviso that V is C and is linked to one adjacent group Q, which is also C, via a bridge E1; E1 is O; R, R1 are H; and i, m, n, s, p, r, q are 0, meeting all the limitations of claim 19.
Compound taught by Montenegro (1), wherein the limitation corresponding to variable c and d of formula (Ar2-10) of claim 24 are not zero such that the compound does not read on the limitation of claims 38 and 39; however, Montenegro does teach formula (55) as Ar1 or Ar2, wherein R5 is a phenyl group (pages 13, 15, and 17; see exemplified N-phenylcarbazole structures on page 39).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Montenegro’s Compounds 3ae by substituting dibenzofuranylphenyl group with phenyl(N-phenylcarbazolyl) group (corresponding formula (55) of Montenegro wherein R5 is a phenyl group), as taught by Montenegro.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, formula (55) 2 groups, and a phenyl group is one of exemplified R5 groups; therefore, substitution of dibenzofuranylphenyl with phenyl(N-phenylcarbazolyl) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
Such a modification provides a hole transport layer material having the following structures. 

    PNG
    media_image19.png
    360
    632
    media_image19.png
    Greyscale

The Ar2 group of the resultant compound does not meet the limitation of formula (Ar2-6) of claim 19 because the terminal phenyl group is substituted to the N-phenylcarbazole group at the substitution position 6.
However, the Compound taught by Montenegro (2’) is a position isomer of the compound having the terminal phenyl group substituted to the N-phenylcarbazolyl group at the substitution position 7 (i.e. the compound meet the limitation of Applicant’s formula (Ar2-6)).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound taught by Montenegro (2’) by substituting the substitution position of the terminal phenyl group from position 6 to position 7 of the N-phenylcarbazolyl group, as taught by Montenegro.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
The resultant compound has the following structure.

    PNG
    media_image20.png
    403
    699
    media_image20.png
    Greyscale

The structure of Compound taught by Montenegro (2) is identical to Applicant’s formula (1) of claim 19, wherein Ar1 is (Ar1-1); Ar2 is (Ar2-6); V, T, Q are CR1 with the proviso that V is C and is linked to one adjacent group T, which is also C, via a bridge E1; E1 is N(R0); R, R1 are H; R0 is an aromatic ring system having 5 to 60 aromatic ring atoms (phenyl); and i, m, n, s, p, r, q are 0, meeting all the limitations of claim 19.
Regarding claim 20, Compounds taught by Montenegro (1) and (2), wherein m + n = 0. 
Regarding claim 21, Compounds taught by Montenegro (1) and (2), wherein the index i is 0.
Regarding claim 23, Compounds taught by Montenegro (1) and (2), wherein Ar1 is (Ar1-2), where R1 is H; t, u, v are 0; u + t <= 4; v + t <= 5; and E3 is absent.
Regarding claim 24, Compound taught by Montenegro (1), wherein Ar2 is (Ar2-10), where a, b, c, e, f, and g are each 0; d is 1; E1 is O; and R1 is H. 
Compound taught by Montenegro (2), wherein Ar2 is (Ar2-10), where a, c, d, e, f, and g are each 0; b is 1; E1 is N(R0); R1 is H; and R0
Regarding claim 25, Compounds taught by Montenegro (1) and (2), wherein a + b <=1 and c + d <= 1.
Regarding claim 26, Compound taught by Montenegro (2), wherein c = d = 0.
Regarding claim 28, Compound taught by Montenegro (1), wherein R0 does not occur, because E1 is O. Neither claim 19 nor claim 28 requires E1 to be substituted with R0. That is, when E1 is O, R0 is not present. The limitation of claim 28 met in the case that E1 is O. Therefore, Compound taught by Montenegro (1) reads on all the limitation of claim 28.
Compound taught by Montenegro (2), wherein R0 aryl having 5 to 40 aromatic ring atoms (phenyl).
Regarding claim 29, Compound taught by Montenegro (1), wherein Ar2 is (Ar2-10-1), wherein R1 are each independently H or a straight-chain alkyl having 1 to 40 C atoms (methyl), where in each case one or more non-adjacent CH2 groups can be replaced by … O, where two adjacent substituents R1 form a mono- or polycyclic, aliphatic ring system (dibenzofuran); f, g are each 1; and e is 0.
The following diagram shows how a dibenzofuran group reads on the limitation of R1 of claim 29.

    PNG
    media_image21.png
    127
    781
    media_image21.png
    Greyscale

Claim 19 recites “one or more non-adjacent CH2 groups can be replaced by … O” (“Step 1” in the figure above). The instant specification discloses two adjacent H and CH3 substituent groups from two neighboring benzene rings are fused to form a fluorene group (see page 11, line 1 groups of claim 19 (“Step 2” in the figure above).
Regarding claim 30, Compounds taught by Montenegro (1) and (2), wherein ArL is absent or not selected, because i is 0. The limitation of claim 30 is met because neither claim 19 nor claim 30 requires that i to be non-zero. 
Regarding claim 31, Compound taught by Montenegro (1), wherein R, R1 on each occurrence are H or straight-chain alkyl having 1 to 10 C atoms, where one or more non-adjacent CH2 groups may be replaced by O.
Since claim 19 claims two adjacent R1 can form a mono- or polycyclic, aliphatic ring system or aromatic ring system, the dibenzofuran unit of the Compound taught by Montenegro (1) reads on the limitations of R1 of the instant claim 31.
Compound taught by Montenegro (2), wherein R and R1 on each occurrence are H, meeting all the limitations of claim 31.
Regarding claim 32, Compounds taught by Montenegro (1) and (2) read on all the features in claim 19 as outlined above.
Montenegro does not exemplify a process for the preparation of the Compound taught by Montenegro (1) or (2).
However, Montenegro does teach a C-N coupling reaction (“Example 3ae” on page 101) between 1-halogenated spirobifluorene (4-bromo spirobifluorene) and a diarylamine (the reactant of “102113-98-4”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the C-N coupling reaction by using reactants of a 4-1Ar2, wherein Ar1 is a biphenyl and Ar2 is a dibenzofuranylphenyl or phenyl(N-phenylcarbazolyl) group. 
The modification would have been a combination of prior art elements according to known material and synthetic method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of a reactant having the same function group (i.e. a diarylamine) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). 
The resultant reaction scheme teaches a process for the preparation of Compound taught by Montenegro (1) and (2), which comprises introducing a diarylamino group by a C-N coupling reaction between a 1- or 3- or 4-halogenated spirobifluorene (4-bromospirobifluorene) and a diarylamine (amine substituted with biphenyl and dibenzofuranylphenyl, or amine substituted with biphenyl and phenyl(N-phenylcarbazolyl)), meeting all the limitations of claim 32.
Regarding claim 33, Compounds taught by Montenegro (1) and (2) read on all the features in claim 19 as outlined above.
Montenegro teaches a formulation (page 86, lines 30 to page 87, line 12), comprising at least one compound having structure of Montenegro’s formula (1) and at least one solvent (page 86, lines 35 to page 87, line 4) for solution deposition of thin films (formulation for “spin coating or printing processes” page 86, lines30-34).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the formulation of Montenegro by using Compound taught by Montenegro (1) or (2) as the compound of the formulation for solution deposition of thin films, based on the teaching of Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and compositions to make a formulation for solution deposition of thin films.
Such a modification provides a formulation comprising Compound taught by Montenegro (1) or (2) and at least one solvent (page 86, lines 35 to page 87, line 4 of Montenegro), meeting all the limitations in claims 33. 
Regarding claims 34-36, Compounds taught by Montenegro (1) and (2) read on all the features in claim 19 as outlined above.
Montenegro does not exemplify a specific organic electroluminescent device comprising Compound taught by Montenegro (1) or (2). 
However, Montenegro does teach the compounds of invention can be employed as hole-transport material in a hole-injection layer (“HIL”), a hole-transport layer (“HTL”), an electron-blocking layer (“EBL”) (page 114, lines 26-31), or an exciton-blocking layer, or a matrix material of an emitting layer of an organic electroluminescent device (“OLED” on page 1, lines 30-34).
Montenegro discloses an organic electroluminescent device (“OLED” on page 113) comprising a hole transport layer (page 113, lines 10-15).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Montenegro by using 
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
Such a modification provides an electroluminescence device comprising a hole-transport material of Compound taught by Montenegro (1) or (2) being used as hole-transport material in a hole-transport or hole-injection or exciton- blocking or electron-blocking layer or as matrix material for fluorescent or phosphorescent emitters, meeting all the limitations in claims 34-36. 
It is noted that an organic electroluminescent device is equated with an electronic device in claim 34.
Regarding claim 37, Compound taught by Montenegro (1) is represented by a compound of formula (1-31), wherein R is hydrogen; Ar1 is formula (Ar1-1); Ar2 is formula (Ar2-6); V, T, Q are CR1 with the proviso that V is C and is linked to one adjacent group Q, which is also C, via a bridge E1; E1 is O; and R1 are H, meeting all the limitations of claim 37.
Compound taught by Montenegro (2) is represented by a compound of formula (1-31), wherein R is hydrogen; Ar1 is formula (Ar1-1); Ar2 is formula (Ar2-6); V, T, Q are CR1 with the proviso that V is C and is linked to one adjacent group T, which is also C, via a bridge E1; E1 is N(R0); R1 are H; R0
Regarding claims 38-39, Compound taught by Montenegro (2), wherein a + b = 1 and c = d = 0.
Regarding claims 40-41, Compound taught by Montenegro (1) is represented by Ar2-142.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786